Citation Nr: 1447199	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  05-28 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1981 and from August 1981 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2003 rating decision that in relevant part increased the rating for the Veteran's service-connected back disability from 0 percent to 10 percent disabling.  The same rating decision denied entitlement to TDIU.  Also originally on appeal before the Board was a January 2004 rating decision that in relevant part denied service connection for neck trauma.  This rating decision again denied entitlement to TDIU.  The Veteran did not appeal that issue.

In September 2006 the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a "Travel Board" hearing at the RO.  A transcript of the hearing is associated with the claims file.

The Board issued a decision in September 2011 that denied an increased rating for the low back disability.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2012 the Court issued an Order that granted a Joint Motion of the Parties to vacate the Board's decision insofar as the Board had not considered an implicit claim for TDIU (notwithstanding the actual unappealed denial of TDIU), citing Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Joint Motion noted the Veteran  had expressly abandoned his appeal for a higher rating for the low back disability.

Thereafter, the Board issued a decision in November 2013 that in relevant part considered but denied entitlement to TDIU as due to the service-connected low back disability.  The Veteran again appealed to the Court.  In May 2014 the Court granted a Joint Motion of the Parties that vacated the Board's decision based on a finding that the Board should not have limited its TDIU inquiry to the low back disability, but should have considered whether the combination of his service-connected disabilities renders the Veteran unemployable.


FINDINGS OF FACT

1.  The Veteran is already in receipt of a schedular 100 percent combined rating for his service-connected disabilities from the June 2003 date of claim.

2.  The Veteran's service-connected low back disability does not render him unable to obtain and maintain gainful employment consistent with his education, training and work experience.


CONCLUSION OF LAW

The requirements for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  

In this case, appropriate VCAA notice was provided in a July 2003 letter specific to TDIU and a December 2007 letter provided information concerning the establishment of a disability rating and effective date for the underlying claim    for an increased rating for the low back disability.  The case was readjudicated following the 2007 notice letter, to include in May 2011.  

In any event, the Veteran has not identified any prejudice due to error in the content or timing of the notice provided, to include the multiple times the case  was on appeal to the Court.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Regarding the duty to assist, the RO has obtained service treatment records (STRs), disability records from the Social Security Administration (SSA) and post-service treatment records from those VA and non-VA providers the Veteran has identified as having treatment records that could be relevant to the issues on appeal.  In addition, VA examinations have been conducted.  

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal at that time to the Veteran, and the Veteran testified as to the impact of       his back disability on his functional capabilities.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include when the case was on appeal multiple times to the Court, nor have they identified any prejudice in the conduct of the Board hearing.  

Moreover, at the time of the hearing, the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009) had not been issued and the TDIU claim that was explicitly raised in June 2003 had been explicitly denied by the September 2003 and January 2004 rating decisions.  Although the Veteran appealed several issues in those decisons, he did not appeal the denial of TDIU, appearing to render that denial final.  See 38 C.F.R. § 20.1103.  Thus, at the time of the hearing it was not apparent that a TDIU claim was on appeal.  The Veteran did provided sufficient testimony as to the impairments caused by his back disability.  Further, to the extent that consideration of a TDIU based on all service connected disabilities was not adequately addressed in the hearing, as will be discussed below, such a claim cannot be awarded under the law.  Finally, the Veteran has not requested another hearing to present testimony concerning a TDIU claim despite being given an opportunity in a July 2014 letter to submit additional evidence or argument to the Board.  Thus, the Board finds that the Veteran is not prejudiced by a decision at this time and no further action pursuant to Bryant is necessary.

Neither the Veteran nor his representative has made the RO or the Board aware     of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


Analysis

As noted above, the September 2003 and January 2004 rating decisions denied entitlement to a TDIU and the Veteran did not appeal the denial of that issue.  Notwithstanding that denial and the provisions of 38 C.F.R. § 20.1103 addressing finality, the Joint Motion noted that the issue of entitlement to a higher rating for the lumbar spine disability included the question of whether a TDIU was warranted pursuant to Rice and therefore the issue was on appeal.  The 2014 Joint Motion made a point of referencing a June 2003 correspondence claiming TDIU due to  back and knees as being cited in the 2012 Joint Motion, although the August 2012 Joint Motion did not mention the knee disabilities anywhere in the document.  Moreover, the Joint Motions failed to acknowledge the Secretary's discretion to separate the adjudication of the appropriate schedular disability rating from the adjudication of TDIU.  Locklear v. Shinseki, 24 Vet. App. 311, 315, 317-18 (2011) (noting that "[b]ifurcation of a claim generally is within the Secretary's discretion" and that "the criteria for entitlement to TDIU benefits differs from schedular rating entitlement").  Thus, while the Board continues to question the propriety of addressing an unappealed bifurcated TDIU issue, the Board with nevertheless consider the TDIU claim as requested in the Joint Motion.  

In the 2012 Joint Motion, the parties alleged the Board did not address a TDIU claim arising from the Veteran's appeal from an increased rating for his back disability.  As noted above, the TDIU claim addressing all disabilities service connected at that time was actually adjudicated in September 2003 and January 2004, but was not appealed.  Following the Board's November 2013 decision denying entitlement to a TDIU based upon the Veteran's low back disability, the only claim for increase appealed by the Veteran to the Board, the Joint Motion now orders the Board to address a TDIU based on "whether the combination of  his service-connected disabilities renders him unable to work."  The Joint Motion cited the Veteran's June 2003 correspondence referencing his knee disability and his back, then noted that service connection for his knee disabilities had been established by a September 2012 rating decision.  The Veteran has not appealed the decision concerning his knees and the question of the evaluation assignable to his knees is not before the Board.  38 C.F.R. §§ 20.302, 20.1103.

Although the 2014 Joint Motion specifically noted the September 2012 rating decision regarding the knees, the parties completely neglected to mention that the rating decision also awarded service connection for other disabilities, resulting in a combined schedular rating of 100 percent back to the June 2003 date of claim.  

Pursuant to 38 C.F.R. § 4.16, "[t]otal disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person   is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  (Emphasis added).  As the language of that regulation further addresses both the situation where there  is only one service-connected disability and situations where there are multiple service-connected disabilities, it is clear that the reference to "schedular rating" in the regulation contemplates a combined schedular rating.  

Because the Veteran has a schedular 100 percent combined rating, i.e. a total rating, a TDIU rating based on the combined effects of all service connected disabilities cannot be assigned under the law.  Thus, the parties' request in the 2014 Joint Motion for the Board to consider the Veteran's claim for TDIU based on "whether the combination of his service-connected disabilities renders him unable to work" is inconsistent with 38 C.F.R. § 4.16 and no further action is warranted.  See Forcier v. Nicholson, 19 Vet. App. 414, 426 (2006) (Board must ensure compliance with the terms of the joint motion for remand or explain why such terms will not be fulfilled) (emphasis added); see also Carter v. Shinseki, 26 Vet. App. 534, 541 -543 (2014) ("A joint motion for remand is an effective tool for identifying errors and speedily and efficiently resolving a veteran's claim  ... [i]mproperly or negligently used, however, ... it results in the waste of resources for the Court and the Secretary    and causes an unnecessary delay in resolving the matters complained of by the appellant.)   

In short, because the Veteran already has a total rating based on the combined effects of his service-connected disabilities, there is no legal basis to award a TDIU based on the combined effect of those disabilities.  38 C.F.R. § 4.16.
  
The Board notes that the 2014 Joint Motion did not raise any errors in the Board's analysis concerning the denial of a TDIU based solely on the Veteran's service-connected low back disability, nor did it direct that any specific additional development be conducted.  The Veteran's representative who entered into the  Joint Motion is an attorney in a law firm with extensive experience in VA litigation.  "[W]hen an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion, see Forcier, 19 Vet. App. at 426, and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed."  Carter, 26 Vet. App. at 542-43.  As the sole basis for remand was to consider the collective impact of his service connected disabilities on employability, it appears the Board's analysis above has addressed the remand directives, without the need to again address the question of a TDIU based solely on his low back disability.  Id. 

However, in an effort to avoid yet another remand, the Board will, in the alternative, again address the question of whether the Veteran is unemployable due to his low back disability, the only disability that was the subject of an appeal for an increased rating during the course of the appeal.   

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities of one or both lower extremities (including the bilateral factor) will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of veterans who are unemployable   by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect    some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown,  4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.

The Veteran's service connected lumbar spine disability is evaluated as 10 percent disabling from June 24, 2003 and 20 percent disabling from October 26, 2009.  The appeal for higher ratings was denied by the Board in September 2011 and was not challenged on appeal to the Court.  Accordingly, the Veteran does not meet the percentage requirements under 38 C.F.R. § 4.16(a) for a TDIU based on his back disability.  Moreover, upon review of the record, the Board does not find that the case should be submitted for extra-schedular consideration.

The Veteran had a VA examination in September 2003 that included the lower back.  The Veteran described low back pain since 1976 but stated he was not on medication for back pain, had not been hospitalized for a back condition and had not consulted a physician regarding back problems within the past five years.  He denied a history of back surgery and denied incapacitating episodes within the    past year, but complained of symptoms radiating down the right leg.  Examination showed normal gait and normal spinal curve; there was some limitation of motion of the lumbar spine due to pain but no neurologic deficit in the lower extremities and no indication of degenerative joint disease (DJD) or degenerative disc disease (DDD).  The examiner diagnosed mechanical low back pain.

The September 2003 and January 2004 rating decisions on appeal denied entitlement to a TDIU because the Veteran had not submitted a formal claim      for TDIU and had not demonstrated the he was unable to pursue employment due to his service-connected disabilities.  The Veteran did not appeal the denial of TDIU.

The file contains a January 2005 letter from Dr. Daugherty addressed "To Whom   It May Concern" and attesting that the Veteran was unable to engage in gainful employment due to medical problems including diabetes with peripheral neuropathy and painful ankles and knees.  Dr. Daugherty recommended evaluation through the Social Security system.

The file contains a March 2005 examination report titled State of Arkansas Disability Determination for Social Security Administration.  The Veteran's alleged impairments were diabetes mellitus, herniated disc, knee injuries, neuropathy, joint pain, arthritis, vision and sinus.  The examiner's diagnosis was diabetes, diabetic polyneuropathy, osteoarthritis of the bilateral knees and chronic backache.

The file also contains a Social Security Administration (SSA) Functional Capacity Assessment performed in June 2005.  The examiner stated the Veteran could occasionally lift up to 50 pounds and frequently lift up to 25 pounds.  The Veteran could stand/walk and could sit about 6 hours of an 8-hour workday.  The Veteran had limited ability to push/pull in the upper extremities.  The Veteran had no postural limitations.  The primary diagnosis was diabetes mellitus; no secondary diagnosis was shown. 

The Social Security Administration (SSA) issued a decision in January 2007 that granted disability benefits effective from October 1, 2005.  The grant was based    on diabetes mellitus (primary diagnosis) and osteoarthrosis and allied disorders (secondary diagnosis).

Per the Procedural History of the SSA disability claim, disability was based in part on the Veteran's advanced age.  He was noted to have had 14 years of education.  His vocational background was as a gas station cashier (unskilled work at the light exertional level); mobile home salesperson, appliance salesperson and jewelry salesperson (semi-skilled work at the light exertional level); cemetery lot salesperson (skilled work at the light exertional level); truck driver (semi-skilled work at the medium exertional level); realtor (skilled work at the sedentary exertional level);    and, police officer (skilled work at the medium exertional level).  The Veteran        was considered to be vocationally impaired due to diabetes mellitus with severe neuropathy in the bilateral upper and bilateral lower extremities, diabetic retinopathy affecting vision in both eyes, hypertension, bilateral knee disorders with multiple surgeries, DDD with herniated disc at L5-S1 and severe osteoarthritis affecting the back, hips, knees and ankles and causing chronic severe pain, and gastroesophageal reflux disease with esophagitis productive of intractable nausea and vomiting.  As a result of all the symptoms, limitations and restrictions caused by his combination of impairments including chronic severe pain and adverse side effects from required strong medication, the Veteran was unable to maintain concentration, persistence or pace to engage in sustained work activity on a regular daily basis and therefore did not have the ability to consistently perform the tasks of a job during an 8 hour workday or 40 hour workweek.  This substantially eroded residual functional capacity significantly eroded the occupational base of jobs available to the Veteran at all exertional levels.

The Veteran testified before the Board in September 2006 that he had constant sharp low back pain, increased by prolonged standing.  He did not take any kind of pain medication; when pain became unbearable he would go to his chiropractor for an adjustment.  His physician had recommended he stop working because he was unable to stand for eight hours.  The Veteran explained that his training was in police field and sales, which required standing on a sales floor for eight hours, but doing so would cause his knees to "blow up as big as basketballs."  The Veteran did not know what else he could do. 

SSA reopened the Veteran's claim in October 2007 and noted the Veteran had been employed during the period June 2006 to February 2007, but he was unable to keep up with work requirements.  The SSA Administrative Law Judge determined the cited period of employment constituted trial work and continued the Veteran's SSA disability effective from October 1, 2005.

The Veteran had a VA examination in February 2008, performed by a physician who reviewed the claims file.  The Veteran recounted having last worked in 1996, at a convenience store, and had mainly not worked since then because of his low back.  The Veteran was observed to walk with a normal gait and was able to rise from a chair without difficulty, although squatting caused gagging and groaning.  Neurological examination showed normal reflexes and motor strength; sensation was normal except the forefeet.  

The Veteran had another VA examination in October 2009, performed by the same physician who had performed the February 2008 examination cited above.  The examiner again reviewed the claims file.  The Veteran had not complained of his back in the previous examination, but he now complained of back discomfort.  He denied taking pain medication and denied having bowel or bladder incontinence.  The Veteran was observed to walk with a normal gait and to rise from a chair without difficulty.  Motor and reflex examinations were grossly intact and sensory was remarkable only for hypoesthesia in the plantar surfaces of the feet and lateral calves.  The Veteran had erect posture; ROM was accompanied by some spasm.  
X-ray of the lumbar spine showed DDD at multiple levels with some spondylosis and straightening of lordosis.  The examiner diagnosed chronic lumbar sprain with DDD, spasm and early spondylosis.  Because the Veteran did not work the examiner did not provide an assessment of occupational impairment related to the back disability.   

The Veteran had a VA examination of the cervical spine in November 2011 in which he reported having quit work in 2007 due to knee, low back and blood pressure.

Review of the evidence above shows that Dr. Daugherty noted the Veteran to be unemployable since at least January 2005.  However, such unemployability is shown to be due to a combination of his service-connected disabilities, as supported by medical documents associated with SSA disability records.  The Board finds no basis on which to conclude that the Veteran's service-connected low back disorder, alone, would render him unemployable.  The Veteran reported to the VA examiner in February 2008 that he had not worked since 1996 mainly because of his low back, but examination showed minimal impairment of function.  Moreover, the Veteran's statement is contradicted by information from SSA noting employment since 1996; thus, that statement is not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  

In October 2009 the Veteran complained of increased pain since the last examination but again demonstrated minimal functional impairment on examination.  The Veteran has not asserted, and the evidence of record does         not show, that he had any incapacitating episodes associated with his low back disability.  The Veteran has consistently denied taking any medication for back pain, so the adverse side effects due to strong medication that were noted in the SSA disability grant cannot refer to the low back disability.

In consideration of the Veteran's symptoms as demonstrated on examination, 
and in consideration of the Veteran's educational and vocational background as demonstrated in SSA records and other evidence of record, the Board does not find the Veteran's service-connected low back disability, in and of itself, to be of such severity as to preclude gainful employment.  For example, the Veteran had previous work experience as a realtor in which he performed skilled work at the sedentary exertional level; there is no indication why his low back disability, alone, would preclude him from returning to that or similar work.

In sum, the Board finds that the Veteran's service-connected low back disability does not render him unable to obtain and maintain gainful employment consistent with his education, training and work experience.  Accordingly, the criteria for TDIU are not met, referral for extra-schedular consideration is not required, and the claim is denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


ORDER

Entitlement to a TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


